                                                                                 MEMO ENDORSED
                                                    LAW OFFICES

                                     DAVIDS. GREENFIELD
                                      100 LAFAYETTE STREET• SUITE 502

                                             NEW YORK, N.Y. 10013
                                                                                      USDCSDNY
                                                        (212) 481-9350
                                                                                        DOCUMENT
                                             TELECOPIER (212) 571-5507                  ELECTRONICALLY FILED
                                                                                        DOC#: ---=---=-=-=---
                                                                                        DATE FILED: \'2...- \,-\'\


                                                           December 17, 2019

         Hon. Andrew L. Carter, Jr.
         United States District Judge
         Southern District of New York
         United States District Court
         40 Foley Square
         New York, NY I 0007

         Filed on ECF and
         via email to ALCarterNYSDChambers@nysd.uscourts.:gov.

              Re: United States v. Juan Romero-Granados~ 16 Cr. 324 (ALC); request to adjourn current
                                                  sentencing dare


         Dear Judge Carter:

                 We represent Mr. Juan Romero-Granados pursuant to the Criminal Justice Act. Mr. .2.o
         Romero-Granados is currently scheduled to be sentenced by Your Honor on January 22, 2~.
         We write to seek an adjournment so that we can continue to gather information for Your Honor
         to consider for sentencing purposes from our client and his family who reside in Mexico. We
         have spoken to the Government and they consent to this request.

                After speaking with Chambers, we request that Your Honor reschedule Mr. Romero-
         Granados' sentencing for either February 19 or February 20, 2020 in the afternoon, when we
         understand the Court is available. Counsel is also available on those dates and times.


f\~, c.c2'.·,.,.... ~ "'..),._~ . s. .._~~ "''--\ ,...~
0-.~~t)'=l~'r\~   ~ ~() 2- -<]__ t) - 1-()    °'-' \-                    Very Truly Yours,
 2..'- Dc:i

                    Q,'<"-~7 ~ 'J-----                                   ~~~/4$
                                                                         David S. Greenfield

                                                  \2.-\ l- \ ~
